Case 3:20-cv-00318-RDM Document6 Filed 09/15/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT C. BOLUS, SR.,
Plaintiff :
V. ; 3:20-CV-318
(JUDGE MARIANI)
WARREN DILLARD, et al.
Defendants
ORDER
AND NOW, THIS js DAY OF SEPTEMBER, 2020, upon review of Chief
Magistrate Judge Schwab’s Report and Recommendation (“R&R”) (Doc. 5) for clear error or
manifest injustice, IT |S HEREBY ORDERED THAT:
1. The R&R (Doc. 5) is ADOPTED for the reasons stated therein.
2. Plaintiff's action is DISMISSED WITHOUT PREJUDICE pursuant to Fed. R. Civ.
P. 4(m) and for failure to comply with the Court's Orders and for failure to

prosecute this action.’

3. The Clerk of Court is directed to CLOSE this action.

GOV |
TUN ANAL

Robert D. Mariani
United States District Judge

 

' Plaintiffs failure to file any documents in this action since the filing of the Complaint in February,
2020, further supports the conclusion that Plaintiff has failed to prosecute and has abandoned this action.
